UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4464


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CARLOS MAURICE SINCLAIR,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:15-cr-00309-BO-1)


Submitted: April 25, 2017                                          Decided: May 11, 2017


Before DUNCAN, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac, Assistant Federal Public
Defender, Raleigh, North Carolina, for Appellant. John Stuart Bruce, United States
Attorney, Jennifer P. May-Parker, First Assistant United States Attorney, Kristine L. Fritz,
Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carlos Sinclair pled guilty to being a felon in possession of a firearm, in violation

of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012). Sinclair appeals his sentence, arguing that it

is substantively unreasonable.    This court reviews a defendant’s sentence “under a

deferential abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007).

Because Sinclair does not assert any procedural sentencing error, we review only the

substantive reasonableness of the sentence, considering “the totality of the circumstances

to see whether the sentencing court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in [18 U.S.C.] § 3553(a) [(2012)].” United States v.

Gomez-Jimenez, 750 F.3d 370, 383 (4th Cir. 2014) (internal quotation marks omitted).

“Any sentence that is within or below a properly calculated Guidelines range is

presumptively reasonable.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

“Such a presumption can only be rebutted by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.” Id. We conclude that Sinclair

fails to rebut the presumption of reasonableness accorded his below-Guidelines sentence.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2